Exhibit 10.3

 

GRAPHIC [g262201kmi001.jpg]

 

CLAWBACK POLICY

 

EFFECTIVE DATE: DECEMBER 11, 2014

LAST REVIEWED: DECEMBER 11, 2014

 

Purpose:  The Board of Directors of PacWest Bancorp (the “Corporation”) has
adopted this clawback policy (the “Clawback Policy”), effective as of
December 11, 2014 (the “Effective Date”), to address the repayment, recoupment
and forfeiture of certain incentive-based compensation awards and payments under
certain circumstances.

 

Administration:  This Clawback Policy will be administered by the Compensation,
Nominating and Governance Committee of the Board of Directors (the “CNG
Committee”).  The CNG Committee is authorized, subject to the provisions of this
Clawback Policy, to make such determinations and interpretations and to take
such actions in connection with this Clawback Policy, including implementing any
repayment, recoupment and forfeiture procedures, in each case, as it deems
necessary or advisable.  Actions of the CNG Committee pursuant to this Clawback
Policy may be taken by the vote of a majority of its members.  The Board of
Directors of the Corporation (the “Board”) may, in its sole discretion, at any
time and from time to time, administer this Clawback Policy, in which case the
Board will have all of the authority and responsibility granted to the CNG
Committee herein.  All determinations and interpretations made by the CNG
Committee or the Board will be final, binding and conclusive. The CNG Committee
shall review and approve this Clawback Policy no less than annually.

 

Covered Employees:  All Covered Employees (as defined below) are subject to this
Clawback Policy.  For purposes of this Clawback Policy, the term “Covered
Employee” means any current or former executive officer of the Corporation for
purposes of the Securities Exchange Act of 1934, as amended, and any other
employee who is designated by the CNG Committee as a Covered Employee for
purposes of this Clawback Policy, as in effect from time to time.

 

Covered Awards:  This Clawback Policy applies to any annual or long-term cash,
equity or equity-based incentive or bonus compensation paid, provided or awarded
to any Covered Employee on or after the Effective Date (each, a “Covered
Award”).

 

Clawback Events:  For purposes of this Clawback Policy, “Clawback Event” means
the occurrence of any of the following events for a Covered Employee:

 

(i) a restatement of all or a portion of the Corporation’s financial statements;
or

 

(ii) a financial statement, performance goal or metric that was materially
inaccurate.  For these purposes, a performance goal or metric includes any goal
or metric, including, but not limited to, corporate or business unit financial
results and business unit or individual performance goals or metrics, used
directly or indirectly to determine whether or not incentive compensation is to
be paid, provided or awarded to a Covered Employee (or group of Covered
Employees and/or other employees) or to determine the amount of any such
compensation.

 

1

--------------------------------------------------------------------------------


 

Determination of Amount Subject to Recoupment, Repayment or Forfeiture.  If the
CNG Committee determines, in its sole discretion, that a Clawback Event has
occurred, the Committee may require recoupment, repayment and/or forfeiture of
the portion of any Covered Award that represents the excess over what would have
been paid if such Clawback Event had not occurred as determined by the CNG
Committee in its sole discretion.

 

Notwithstanding anything herein to the contrary, the CNG Committee retains the
sole discretion to determine whether, and to what extent, to enforce such
recoupment, repayment or forfeiture upon consideration of each situation based
on its individual facts and circumstances and may make determinations that are
not uniform among the Covered Employees.

 

Amendment and Termination:  The CNG Committee or Board may terminate this
Clawback Policy at any time.  The CNG Committee or Board may also, from time to
time, suspend, discontinue, revise or amend this Clawback Policy in any respect
whatsoever.  Nothing in this Clawback Policy will be deemed to limit or restrict
the Corporation from providing for recoupment, repayment and/or forfeiture of
compensation (including Incentive Compensation) under circumstances not set
forth in this Clawback Policy.

 

2

--------------------------------------------------------------------------------